DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed on 10/26/2022 have been entered. Claims 1-9 and 13-20 are currently pending where claims 10-12 are cancelled from consideration. The proposed amendments are sufficient to overcome the claim objections and 112(b) claim rejections set forth in the Non-Final Office Action dated 07/14/2022. 

Claim Objections
Claims 1-7 and 20 are objected to because of the following informalities: 
Claims 1 and 20 each have been amended to recite “and at least one third plate for connecting the first plate and the second plate 1036 for reinforcement” where the clause should read “and at least one third plate for connecting the first plate and the second plate [[1036]] for reinforcement”. Claims 2-7 are objected to for being dependent from an objected to claim.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17 and 18 each depend from the now cancelled claim 11 and claim 19 depends from claim 18. A review of the amendments to the new claim set shows that claim 11 has been incorporated into claim 8 and therefore claims 17 and 18 will be dependent from claim 8 for examination purposes. Claim 19 will remain dependent on claim 18. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0034452 (Itahara hereinafter) in view of US 2019/0376497 (Baek hereinafter) and further in view of US 7520720 (Welch hereinafter).
Regarding claim 1, Itahara teaches a liquid pump (Figure 1) that discloses a casing (Casing comprising 2, 16, 15, 25, 26, 27, 30), a fluid inlet (Inlet at 30e), a fluid outlet (Outlet at 30c), and a pump chamber (Chamber above the membrane 26), the fluid inlet and the fluid outlet being respectively communicate with the pump chamber (Inherent operation with ¶ 31-32), the pump chamber being configured for introducing the fluid from the fluid inlet into the pump chamber and/or discharging the fluid from the pump chamber to the fluid outlet by periodical varying of volume of the pump chamber (¶ 40-46); further comprising: a driving mechanism (Motor 2 per ¶ 19 and 26), the driving mechanism driving the pump chamber to vary the volume of the pump chamber periodically by periodical rotating of the driving mechanism (¶ 19 and 26); further comprising: a runner, the runner being driven by the driving mechanism and rotating periodically therewith (Equivalent runner 20 per ¶ 25).
Itahara is silent with respect to the periodical rotation of the runner causing a magnetic pole arranged thereon to change periodically; and a Hall sensor, monitoring the periodic change of the magnetic pole to generate a signal matching the rotation number of the driving mechanism.
However, Baek teaches a compressor that discloses a rotational measurement set up that discloses periodical rotation of the runner causing a magnetic pole arranged thereon to change periodically (¶ 64-67); and a Hall sensor, monitoring the periodic change of the magnetic pole to generate a signal matching the rotation number of the driving mechanism (Hall sensor 52 with ¶ 67 and 69-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Itahara with the hall sensor and measurement data of Baek to further control the pump based on sensed rotational data therefore giving the operation more optimized controlling.
Itahara, per Baek, is silent with respect to the casing also has a fixing structure for fixing the entire liquid pump to other mechanisms or devices; the fixing structure comprises: a triangular first plate which is radially arranged, a second plate vertically connected to the first plate, and at least one third plate for connecting the first plate and the second plate for reinforcement; wherein a fixing hole or a threaded hole is formed in the second plate.
However, Welch teaches a pump system that discloses a pump casing (Figures 1-3 made of 22/30/34) that discloses the casing also has a fixing structure for fixing the entire liquid pump to other mechanisms or devices (Fixing mount 36 in Figures 1-3); the fixing structure comprises: a triangular first plate which is radially arranged, a second plate vertically connected to the first plate, and at least one third plate for connecting the first plate and the second plate for reinforcement; wherein a fixing hole or a threaded hole is formed in the second plate (Holes 44 and Please refer to the Annotated Figure below for the structure described in the claim).

    PNG
    media_image1.png
    340
    352
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Itahara with the fixing structure of Welch to allow for the pump to be mounted easily and removably to a required surface. 
Regarding claim 2, Itahara’s modified teachings are described above in claim 1 where the combination of Itahara and Baek would further disclose at least a part of the pump chamber is made of a flexible component (Itahara Membrane 26 per ¶ 29), the flexible component deforms reciprocately along a direction of its axis to vary the volume periodically (Itahara ¶ 29 and 40-46); the liquid pump further comprises a transmission component (Itahara Component 23 per ¶ 25-27), the driving mechanism drives the transmission component to rotate (Itahara ¶ 27), the transmission component has an inclined surface, an angle is formed between the inclined surface and a radial surface of the flexible component, and the inclined surface rotates about the axis so that the flexible component deforms reciprocately along the direction of its axis (Itahara ¶ 26 and Figure 1).
Regarding claim 3, Itahara’s modified teachings are described above in claim 2 where the combination of Itahara and Baek would further discloses that the driving mechanism is a motor, a motor shaft of the motor is fixedly connected to the runner (Itahara motor 2 with ¶ 25-27); the liquid pump further comprises a connecting rod for connecting the runner and the transmission component (Itahara Connecting rod 21), an axis of the connecting rod form an angle with respect to an axis of the motor shaft (Itahara Figure 1).
Regarding claim 7, Itahara’s modified teachings are described above in claim 1 where the combination of Itahara and Baek would further disclose a surface of the runner, which is away from the driving mechanism, extends outwardly to form a stepped portion of the runner (Evident from the upper surface of the runner 20 in Itahara).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0034452 (Itahara) in view of US 2019/0376497 (Baek) in view of US 7520720 (Welch) and further in view of US 9739271 (Chang hereinafter)
Regarding claim 4, Itahara’s modified teachings are described above in claim 3 where the combination of Itahara and Baek would further discloses that a shaft hole is formed in the runner along the direction of its axis (Shaft hole of Itahara in 20 for 8), the motor shaft is arranged inside the shaft hole (Figure 1 of Itahara); an inclined hole is formed in the runner (Itahara’s hole for 21 in 20), the connecting rod is arranged inside the inclined hole, an axis of the inclined hole form an angle with respect to an axis of the motor shaft (Evident form figure 1); and the inclined hole forms a step structure at a surface of the runner (Top surface of 20 facing 23 features a step).
Itahara is silent with respect to wherein, the inclined hole is a blind hole.
However, Chang teaches liquid diaphragm pump that discloses the use of an equivalent runner, driving mechanism, shaft, and connecting rod where the inclined hole in the runner for the connecting rod is a blind hole (Figure 1, unlabeled runner for shaft 226a to be inserted into, connecting rod 219 inserted into a blind hole in the runner). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the runner of Itahara with the blind hole of Chang to prevent the connecting rod from dislodging while additionally incorporating a bearing to reduce friction during operation per Column 4 lines 2-6 of Chang.
Regarding claim 6, Itahara’s modified teachings are described above in claim 4 where the combination of Itahara, Baek, welch, and Chang would further disclose that the shaft hole comprises a first shaft hole portion for receiving the motor shaft (Itahara shaft hole in 20 receives 8, Chang shaft hole in the equivalent runner receives the shaft 226a), and a second shaft hole portion communicating with the first shaft hole portion and passing through a surface of the runner (Opening atop 20 is broadly seen as a second shaft hole portion, Chang shows an unlabeled second shaft hole portion above the equivalent shaft hole for 226a), wherein an internal diameter of the first shaft hole potion is greater than that of the second shaft hole portion (Evident from Chang Figure 1), and the first shaft hole portion is coaxial with the second shaft hole portion (Chang Figure 1 and Itahara).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0034452 (Itahara) in view of US 2019/0376497 (Baek) in view of US 7520720 (Welch) and further in view of US 5501110 (Peilloud hereinafter).
Regarding claim 5, Itahara’s modified teachings are described above in claim 3 but are silent with respect to two opposite magnet mounting columns are arranged on two sides of the runner along the direction of its axis, each of the magnet mounting columns is provided with a magnet therein, and the magnet rotates periodically with the runner, so as to cause a periodic change in the magnetic pole.
However, Peilloud teaches a rotating shaft measurement device that discloses the use of diametrically opposed magnets attached to a rotating shaft and the use of a Hall Sensor to measure the changing magnetic fields (Figure 2, magnets 126a/126b with sensors 27a/27b). Peilloud further discloses an outer peripheral wall of the runner includes two first planes parallel to each other (Equivalent runner of 12 with the magnets 126a/b), two magnet mounting columns are symmetrically disposed on each of the two first planes (Broadest reasonable interpretation of the mounting faces for 126a/b), each of the magnet mounting columns is provided with the magnet therein (Evident from Figure 2). The resultant combination would allow for the use of the diametrically opposed magnetics on the runner of Itahara for the hall effect sensor of Baek to sense the periodic change of the magnetic pole. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic field emitters used by the Hall Sensors of Itahara/Baek with the physical magnets on the equivalent runner of Peilloud to allow for easier repair in the event a magnet fails without the need to replace the entire drive shaft per Baek using the magnetized drive shaft.
Claims 8, 9, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0034452 (Itahara) in view of US 2019/0376497 (Baek) in view of US 5501110 (Peilloud) and further in view of US 10260494 (Cai hereinafter).
Regarding claim 8, Itahara teaches a liquid pump (Figure 1) that discloses an upper cover (Upper cover 30), a middle cover (Middle cover 27), and a lower cover sealingly connected to one another from top to bottom (Lower cover 25 and 15), and further comprising: a casing, arranged at a lower end of the lower cover (Casing 15); a motor (Motor 2), a runner (Runner 20), and a motor shaft of the motor passing through a lower end of the casing and extending to an interior of the casing and being fixedly connected to the runner (Shaft 8); the upper cover is provided with a fluid inlet and a fluid outlet (Upper cover 30 with inlet 3e and outlet 30c); the middle cover is provided with three inlet channels and three outlet channels (Middle cover 27 with inlet channel 27b and outlet channel 27d, there are multiples of three per ¶ 30 of Itahara), all the three inlet channels communicate with the fluid inlet, all the three outlet channels communicate with the fluid outlet (¶ 30 of Itahara); the three outlet channels are arranged at the center of the middle cover, and the three inlet channels are arranged about a periphery of the three outlet channels (Evident from Figure 1 of Itahara); a pump chamber mechanism (Membrane 26 of Itahara), wherein the pump chamber mechanism is disposed between the middle cover and the casing (Figure 1 of Itahara), the pump chamber mechanism comprises, which are arranged from top to bottom, a mounting part (Outer edge of 26), a connecting part (26a per ¶ 29), a squeezing part (26b per ¶ 29), an extending part (26c per ¶ 29), and a liming part (Bulb below 26c); the mounting part is arranged between the middle cover and the lower cover (Evident from Figure 1 of Itahara); the connecting part, the squeezing par, the extending part, and the limiting part are received inside the lower cover and/or the casing (Shown in Figure 1); the connecting part is a flexible part, the connecting part has a hollow structure, the connecting part deforms reciprocately along the direction of its axis to vary the volume periodically, so as to introduce the fluid from the fluid inlet into the connecting part and/or discharging the fluid from the connecting part to the fluid outlet (26 is a membrane per ¶ 29 and operation with ¶ 40-46); the pump chamber mechanism comprises the mounting part and three connecting parts connected with the mounting part (Itahara Evident from Figure 1 with ¶ 29), and each of the connecting parts is connected to a squeezing part, an extending part, and a limiting part in series (Itahara Evident from Figure 1); each of the connecting parts communicates with one of the inlet channels and one of the outlet channels only (Itahara Figure 1); and the connecting parts are cylindrical or bowl-shaped, the squeezing part is cylindrical (Itahara Figure 1); a plug (Itahara entire body featuring the individual outlet valves 29), the is plug being arranged at a middle portion of an upper surface of the middle cover (Clearly shown in Figure 1 of Itahara), the plug allows a one-way flow of the fluid from the connecting part to the outlet channel (Evident from Figure 1 of Itahara and ¶ 30); the plug comprises: a plug sealing surface (Surface facing the outlet channels), the plug sealing surface is an arc-shaped surface (Figure 1), a concave side of the plug sealing surface is arranged opposite to the three outlet channels (Figure 1 shows 29 being concave towards the outlet channels); a plug positioning block (Upper end of the plug facing cover 30), the plug positioning block being arranged in the middle of a convex side of the plug sealing surface (Shown in Figure 1 of Itahara); a fixing hole, opening into an interior of the plug positioning block from the concave side of the plug sealing surface (Opening of the plug receiving the engaging portion 27c), wherein the fixing hole matches the plug positioning column (Evident from Figure 1 of Itahara); three reinforces support sections (Shaded in portions of the plug opposing the outlet channels as seen in Figure 1 of Itahara), wherein lower surfaces of the three reinforced support sections are connected to the convex side of the plug sealing surface, each of the reinforces support sections extends from an edge of the plug positioning block to an outer edge of the convex side of the plug sealing surface (Itahara Figure 1); the three reinforced support sections divide the plug sealing surface into three plug sealing areas, and each of the plug sealing areas directly faces one of the three outlet channels (¶ 30 with Figure 1 of Itahara); and the plug sealing area allows the three outlet channels which function as one-way valves do not interfere with each other (Due to the pumping section and therefore outlets of the pumping chambers being 120° off from each other and during the operation of the pump the outlet channels will not interfere with each other).
Itahara is silent with respect to a socket portion being formed on an outer peripheral wall of the casing, an accommodating cavity being formed inside the socket portion, one end of the accommodating cavity being provided with an opening, and the other end of the accommodating cavity being provided with a button hole; and a magnet being fixedly connected to the runner; a Hall sensor disposed inside the accommodating cavity, wherein the Hall sensor has a buckle matching the button hole, and the Hall sensor monitors the periodic change of the magnetic pole to generate a signal matching the rotation number of the motor.
However, Baek teaches a compressor that discloses a rotational measurement set up that discloses a socket portion being formed on an outer peripheral wall of the casing (Socket 12 in the equivalent casing as seen in Figure 9), an accommodating cavity being formed inside the socket portion (Internal cavity is broadly seen as the accommodating cavity), one end of the accommodating cavity being provided with an opening (Opening for receiving the hall sensor 52), and the other end of the accommodating cavity being provided with a button hole (Figure 10, H22); and a magnet being fixedly connected to the runner (Broadest reasonable interpretation of the magnetized shaft per ¶ 66); a Hall sensor disposed inside the accommodating cavity, wherein the Hall sensor has a buckle matching the button hole (Hall sensor 52 per ¶ 90-96), and the Hall sensor monitors the periodic change of the magnetic pole to generate a signal matching the rotation number of the motor (¶ 67 and 69-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Itahara with the hall sensor and measurement data of Baek to further control the pump based on sensed rotational data therefore giving the operation more optimized controlling.
Itahara is silent with respect to wherein, an outer peripheral wall of the runner includes two first planes parallel to each other, two magnet mounting columns are symmetrically disposed on each of the two first planes, each of the magnet mounting columns is provided with the magnet therein, the motor rotates periodically to drive the runner, so as to cause a periodic change in the magnetic pole.
However, Peilloud teaches a rotating shaft measurement device that discloses the use of diametrically opposed magnets attached to a rotating shaft and the use of a Hall Sensor to measure the changing magnetic fields (Figure 2, magnets 126a/126b with sensors 27a/27b). Peilloud further discloses an outer peripheral wall of the runner includes two first planes parallel to each other (Equivalent runner of 12 with the magnets 126a/b), two magnet mounting columns are symmetrically disposed on each of the two first planes (Broadest reasonable interpretation of the mounting faces for 126a/b), each of the magnet mounting columns is provided with the magnet therein (Evident from Figure 2). The resultant combination would allow for the use of the diametrically opposed magnetics on the runner of Itahara for the hall effect sensor of Baek to sense the periodic change of the magnetic pole. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic field emitters used by the Hall Sensors of Itahara/Baek with the physical magnets on the equivalent runner of Peilloud to allow for easier repair in the event a magnet fails without the need to replace the entire drive shaft per Baek using the magnetized drive shaft.
Itahara is silent with respect to the plug positioning column being triangular, the plug positioning block being triangular; a triangular fixing hole; the triangular fixing hole matches the plug positioning column.
However, Cai teaches a diaphragm pump (Figures 1 and 2) that discloses the use of a triangular slot for an equivalent outlet valve plug (Figure 2 with slot the triangular shape at 93 for the equivalent plug 94 to interface with per Figure 10 showing 94 residing flush within 93). The resultant combination would change the shape of Itahara’s engaging column to be triangular such that the plug positioning column being triangular, the plug positioning block being triangular; a triangular fixing hole; the triangular fixing hole matches the plug positioning column.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the engaging column and mating plug to be triangular since it has been held that a change of is a matter of design choice to one of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 9, Itahara’s modified teachings are described above in claim 8 where the combination of Itahara, Baek, Peilloud, and Cai would further disclose that inner walls on both sides of the accommodating cavity are respectively provided with collision strips, two sides of the Hall sensor abut against the collision strips (Baek Figure 10 of Baek shows the sensor 52 being received on either side of 436 which broadly reads on the claims); an inner wall of the accommodating cavity, which is closer to the casing, is provided with a limit clamping block, the limit clamping block extends from one end of the accommodating cavity to the other end thereof (Groove H12 mating with 524 of Baek).
Regarding claim 13, Itahara’s modified teachings are described above in claim 8 where the combination of Itahara, Baek, Peilloud, and Cai would further disclose that wherein a plug slot is arranged at the middle portion of the upper surface of the middle cover (Area above 27 and below 30 for the plug to reside in Itahara), the plug is disposed inside the plug slot (Figure 1 of Itahara), the outlet channels are also disposed inside the plug slot (Itahara Figure 1), a triangular plug positioning column is also disposed inside the plug slot (Evident of the combination between Itahara and the shape taught by Cai). 
Regarding claim 14, Itahara’s modified teachings are described above in claim 13 where the combination of Itahara, Baek, Peilloud, and Cai would further disclose three umbrella valves (Inlet valves 28 of Itahara), wherein the three umbrellas valves are arranged at a lower surface of the middle cover and arranged about the circumference of the plug (Itahara Figure 1), each of the connecting parts is provided with one of the three umbrella valves (Figure 1 with ¶ 29-30 has the valves and connecting parts of the membrane at 1 to 1 ratios), each of the umbrella valves allows a one-way flow of the fluid from the inlet channel to the connecting part (Inherent of Figure 1 of Itahara); each of the umbrella valves comprises: an umbrella valve sealing surface (Surface of 28 mating with 27), wherein the umbrella valve sealing surface is an arc-shaped surface (Face towards the inlet channels 27b), a concave side of the umbrella valve sealing surface directly faces the three inlet channels (Clearly shown in Figure 1of Itahara), a convex side of the umbrella valve sealing surface directly faces the connecting parts (Figure 1 of Itahara with valve 28); an umbrella valve support part, connected to the concave side of the umbrella valve sealing surface (Support part being the thicker base attached to the concave sealing part); an umbrella valve connecting section, connected to the umbrella valve support part (Elongated stem between the support part and the end bulb); and a spherical fixing section, connected to the umbrella valve connecting section (Enlarged end bulb of the valve 28), and confining the umbrella valves to the middle cover through the umbrella valve support part, the umbrella valve connecting section, and the spherical fixing section (Inherent of the structure shown in Itahara).
Regarding claim 15, Itahara’s modified teachings are described above in claim 14 where the combination of Itahara, Baek, Peilloud, and Cai would further disclose each of the inlet channels comprises: a crescent-shaped inlet sink (Inlet channel portions of Itahara are inset into the middle cover 27 such that they will form a sink and appear to be crescent shaped while Chang in Figure 2 clearly shows the crescent shape), an umbrella valve positioning hole formed in the inlet sink (Hole for valve 28 to be positioned into of Itahara); wherein, the umbrella connecting section is arranged inside the umbrella valve positioning hole (Itahara Figure 1), the umbrella valve support part and the spherical fixing section are arranged at two sides of the umbrella valve positioning hole, respectively (Evident from Figure 1 of Itahara).
Cai further discloses a plurality of inlet holes formed in the inlet sink (Figure 2, inlet holes 97); the plurality of inlet holes are formed around the umbrella valve positioning hole (Resultant combination between Itahara and Cai), and the umbrella valve sealing surface covers the plurality of inlet holes (Shown in Itahara when the combination is made).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the singular inlet hole of Itahara with the plurality of inlet holes of Cai to increase the fluid input to the pumping chamber.
Regarding claim 16, Itahara’s modified teachings are described above in claim 15 where the combination of Itahara, Baek, Peilloud, and Cai would further disclose an oval-shaped outlet hole (Outlet holes of Itahara are circular), and a limited rod connecting inner walls of two sides of the outlet hole (Portions of the middle cover are between each of the outlet holes).
Regarding claim 17, Itahara’s modified teachings are described above in claim 8 where the combination of Itahara, Baek, and Peilloud would further disclose that the middle cover (Itahara 25 and 27) comprises: a lower cover plate (Itahara Plate portion 25), and a lower cover side wall connected to an outer edge of the lower cover plate (Itahara Outer wall at the radial edge of the plate of 25), wherein three through grooves are formed on the lower cover plate for receiving at least the connecting parts (Itahara Grooves for 26a/b/c to reciprocate as designed), each of the through grooves is provided with one of the connecting parts (Evident from Figure 1 of Itahara); a lower surface of the lower cover plate extends downwardly from an outer edge of the through grooves to form a holding part for protecting the connecting parts (Itahara Figure 1 of 25); a lower surface of the mounting part has a positioning part, and an upper surface of the lower cover plate is provided with a positioning groove matching the positioning part (Itahara Grooves seen at the interface of 26 and 25 at the openings for the membrane cups).
Regarding claim 18, Itahara’s modified teachings are described above in claim 8 where the combination of Itahara, Baek, and Peilloud would further disclose that an impeller (Itahara’s transmission part 23 per ¶ 29), the impeller having an inclined plane, an angle is formed between the inclined plane and a plane where the mounting part is located, the impeller rotates around an axis of the motor shaft to cause the connecting part to deform reciprocately along a direction of its axis (¶ 26); three annular structures are arranged at an outer edge of the impeller, each of the annular structures is sleeved on the extending part (Figure 1 of Itahara openings 23c for each of the three membrane cups), and the annular structures are defined between the squeezing part and the limiting part (Figure 1 of Itahara); the impeller rotates about the axis of the motor shaft to cause the three annular structures to displace reciprocately along a direction of the axis, to cause the connecting part to deform reciprocately along a direction of its axis (¶ 25-26 with 40-46).
Regarding claim 19, Itahara’s modified teachings are described above in claim 18 where the combination of Itahara, Baek, and Peilloud would further disclose that a connecting rod connecting the runner and the impeller (Connecting rod 21 of Itahara), an angle being formed between an axis of the connecting rod and the axis of the motor shaft (Evident from Figure 1 of Itahara); wherein, an upper end of the connecting rod is close to the axis of the motor shaft, and a lower end of the connecting rod is away from the axis of the motor shaft (Itahara Figure 1).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0034452 (Itahara) in view of US 2019/0376497 (Baek) in view of 5501110 (Peilloud) in view of US 16373 (Burnham hereinafter) in view of US 2011/0274566 (Farid hereinafter) and further in view of US 7520720 (Welch).
Regarding claim 20, Itahara teaches a liquid pump (Figure 1) and inherent method of operation that discloses an upper cover (Upper cover 30), a middle cover (Middle cover 27), and a lower cover which are connected to one another from top to bottom (Lower cover 25/15), the liquid pump further comprises a motor (Motor 2), a runner (Runner 20), a motor shaft of the motor passes through the casing and is fixedly connected to the runner inside the casing (Shaft 8 connected to the Runner 20); the upper cover is provided with a fluid inlet and a fluid outlet (Fluid inlet 30e and outlet 30c in Figure 1); the middle cover is provided with at least one inlet channel and at least one outlet channel (Inlet channel 27b, Outlet channel 27d), the inlet channel communicates with the fluid inlet (Inherent of Figure 1), and the outlet channel communicates with the fluid outlet (Inherent of Figure 1); the liquid pump further comprises a membrane cup, the membrane cup communicates with the inlet channel and the outlet channel (Cup formed by the membrane 26 per ¶ 29 and 40-46), a first one-way valve is provided between the inlet channel and the membrane cup (First valve 28), a second one-way valve is provided between the membrane cup and the is outlet channel (Second valve 29); the liquid pump further comprises an impeller (Transmission part 23 per ¶ 26), the impeller is connected to the runner (Figure 1 and ¶ 26), an upper surface of the impeller is an inclined surface, an outer edge of the impeller is connected to the membrane cup through a connection point (Evident from Figure 1); the working method comprises: the motor drives the runner to rotate (¶ 25), the runner drives the impeller to rotate about the axis of the motor shaft of the motor (¶ 27), the rotation of the impeller is converted into a reciprocating motion of the connection point to drive the membrane cup to deform reciprocately (¶ 40-46), the membrane cup is configured for introducing the fluid from the fluid inlet into the membrane cup and/or discharging the fluid from the membrane cup to the fluid outlet by periodical varying of the volume of the membrane cup (¶ 40-46).
Itahara is silent with respect to a magnet, and a Hall sensor, the Hall sensor monitors the magnet; the Hall sensor monitors the periodic change of the magnetic pole to generate a pulse signal matching the rotation number of the motor.
However, Baek teaches a compressor a compressor that discloses a rotational measurement set up that discloses periodical rotation of the runner causing a magnetic pole arranged thereon to change periodically (¶ 64-67); and a Hall sensor, monitoring the periodic change of the magnetic pole to generate a signal matching the rotation number of the driving mechanism (Hall sensor 52 with ¶ 67 and 69-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Itahara with the hall sensor and measurement data of Baek to further control the pump based on sensed rotational data therefore giving the operation more optimized controlling
Itahara is silent with respect to the magnets are arranged respectively on two sides of the runner, the magnet rotates with the runner so as to cause a periodic change in the magnetic pole.
However, Peilloud teaches a rotating shaft measurement device that discloses the use of diametrically opposed magnets attached to a rotating shaft and the use of a Hall Sensor to measure the changing magnetic fields (Figure 2, magnets 126a/126b with sensors 27a/27b). Itahara, per Baek and Peilloud, would disclose the magnets are arranged respectively on two sides of the runner, the magnet rotates with the runner so as to cause a periodic change in the magnetic pole 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic field emitters used by the Hall Sensors of Itahara/Baek with the physical magnets on the equivalent runner of Peilloud to allow for easier repair in the event a magnet fails without the need to replace the entire drive shaft per Baek using the magnetized drive shaft
Itahara is silent with respect to a leather cup.
However, Burnham teaches a diaphragm pump that discloses the use of leather (Page 1, Lines 32-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible membrane of Itahara with the flexible leather membrane of Burnham via simple substitution to obtain the well-known and predictable effect of flexing to change the pump chamber volume while providing the pumping motion needed. 
Itahara is silent with respect to the flow rate of the liquid pump is controlled by inputting instructions to the motor and by obtaining the number of cycles of the pulse signal.
However, Farid teaches a micro diaphragm pump that discloses the use of a Hall Effect Sensor to assist in obtaining the desired liquid flow rate by adjusting the required pulses (¶ 145).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control aspect of Itahara’s pump with the modulation of Farid to let a user observe and control the desired flow rate for the pump. 
Itahara is silent with respect to the casing also has a fixing structure for fixing the entire liquid pump to other mechanisms or devices; the fixing structure comprises: a triangular first plate which is radially arranged, a second plate vertically connected to the first plate, and at least one third plate for connecting the first plate and the second plate for reinforcement; wherein a fixing hole or a threaded hole is formed in the second plate.
However, Welch teaches a pump system that discloses a pump casing (Figures 1-3 made of 22/30/34) that discloses the casing also has a fixing structure for fixing the entire liquid pump to other mechanisms or devices (Fixing mount 36 in Figures 1-3); the fixing structure comprises: a triangular first plate which is radially arranged, a second plate vertically connected to the first plate, and at least one third plate for connecting the first plate and the second plate for reinforcement; wherein a fixing hole or a threaded hole is formed in the second plate (Holes 44 and Please refer to the Annotated Figure below for the structure described in the claim).

    PNG
    media_image1.png
    340
    352
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Itahara with the fixing structure of Welch to allow for the pump to be mounted easily and removably to a required surface.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
The  arguments regarding the apparent lack of teaching the limitation of “the three reinforcing support sections divide the plug sealing surface into three plug sealing areas, and each of the plug sealing areas directly faces one of the three outlet channels; the plug sealing area allows the three outlet channels which function as one-way valves do not interfere with each other" has been reviewed and found to not be persuasive. Figure 1 of Itahara shows the plug 27 with the thin side (Valve portion 29) covering the outlet channels and the opposing thicker side which is being interpreted as the reinforcing section. There are three sections covering the three outlet channels (Itahara ¶ 30) and therefore there will be three intermediate reinforcing sections. Itahara further discloses the valve portion 29 in ¶ 31. Itahara is clear with their shown structure how the plug 27 is constructed and how it operates within the pumping system. Furthermore, the inclusion of the claim language to prevent interaction between the outlets of the pump has been reviewed and has not been found to be persuasive. The nature of the valve bodies 29 of the plug 27 are designed to allow flow in a single direction and should the valve 29 open and flow be sent into one of the adjacent pumping chambers this pump would not function as disclosed by Itahara. For at least this reason, the discharge channels governed by the valves 29 will be separate from each other during operation to prevent interactions of the discharged fluid. It should be noted that Applicant has annotated the Figure of Itahara however the arguments are reproduced in grayscale therefore the “red part” cannot be identified by the Examiner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746